***********
Upon review of the competent evidence of record, with reference to the errors assigned, and considering the written and oral arguments of the parties, the Full Commission finds no good grounds to receive further evidence, or to rehear the parties or their representatives. Upon reconsideration of the evidence, the Full Commission reverses the decision of the Deputy Commissioner, and enters the following Order.
                               ***********
On September 21, 2009, Plaintiff was working for Defendant-Employer when he sustained an admittedly compensable work injury to his back. Plaintiff received conservative medical treatment to his back over the course of several months from MedEx Urgent Care in Fayetteville, North Carolina. On May 14, 2010, Mr. Michael A. Lishchynsky, a physician's assistant, released Plaintiff to return to work without restrictions and without recommendations for future treatment. Plaintiff had a pre-existing history of back problems. *Page 2
On or about August 13, 2010, Plaintiff filed a Motion to Compel Medical Treatment seeking a referral to an orthopaedist for continued back pain. On October 12, 2010, Special Deputy Commissioner Jennifer Boyer rescinded a previous Order filed by her and denied Plaintiff's request for an orthopaedic referral. Plaintiff appealed the October 12, 2010 Order of the Special Deputy Commissioner. On December 2, 2010, Deputy Commissioner Chrystal Redding Stanback denied Plaintiff's motion for a referral to an orthopaedic specialist.
Upon consideration of the evidence presented and the briefs and oral arguments of counsel, the Full Commission concludes that a one-time evaluation by an orthopaedic surgeon is reasonably required to effect a cure, provide relief, and/or lessen Plaintiff's disability from his September 21, 2009 work injury and should be allowed. N.C. Gen. Stat. §§ 97-2(19) and 97-25.
In the discretion of the Full Commission, it is therefore ORDERED that Defendants shall authorize a one-time evaluation of Plaintiff's back by an orthopaedic surgeon agreed upon by both parties within 10 days from the filing of this Order.
Defendants shall pay the costs of these proceedings.
This the ___ day of February 2011.
                                    S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/___________________ LINDA CHEATHAM COMMISSIONER *Page 3
  S/___________________ LAURA KRANIFELD MAVRETIC COMMISSIONER *Page 1